Case 19-11944-KHK        Doc 33   Filed 07/24/19 Entered 07/24/19 14:17:39              Desc Main
                                  Document     Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT

                                            FOR THE

                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

     In the Matter of:
                                                   Chapter 13
     PATRICK ROCH
                                                   Case No. 19-11944-KHK

                           Debtor

                             MOTION TO DISMISS,
                        NOTICE OF MOTION TO DISMISS
                                   AND
                NOTICE OF SCHEDULED HEARING ON THIS MOTION

     Thomas P. Gorman, Chapter 13 Trustee, has filed this motion to dismiss your Chapter
     13 case. The cause for this motion is as follows:
            Violation of 11 U.S.C. §1302(d)(1) – Trustee is unable to comply with the
            requirement to give Domestic Support Obligation notice due to failure of the
            Debtor to provide the name and address of the recipient of such support.

            Violation of Bankruptcy Rule 4002(b)(1) and 11 U.S.C. §521(a)(3) – Failure
            to cooperate with the Office of the Chapter 13 Trustee. Failure of the Debtor to
            produce verification of his Social Security number at his July 9, 2019 Section
            341 Meeting of Creditors.

            Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you
     do not have an attorney, you may wish to consult one.)
            If you do not wish the court to grant the relief sought in the motion, or if you
     want the court to consider your views on the motion, then on or before five business
     days prior to the hearing date, you or your attorney must:
            File with the court a written response with supporting memorandum as required
            by Local Bankruptcy Rule 9013-1(H). Unless a written response and
            supporting memorandum are filed and served by the date specified, the Court
            may deem any opposition waived, treat the motion as conceded, and issue an
            order granting the requested relief without further notice or hearing. If you mail
            your response to the court for filing, you must mail it early enough so the court
Case 19-11944-KHK       Doc 33  Filed 07/24/19 Entered 07/24/19 14:17:39               Desc Main
                                Document     Page 2 of 2
     Notice and Motion to Dismiss
     Patrick Roch, Case #19-11944-KHK

            will receive it on or before five business days prior to the scheduled hearing.
            You must mail a copy to the persons listed below.

     Attend the hearing to be held on August 15, 2019 at 9:30 a.m., in Courtroom III on
     the 3rd floor, United States Bankruptcy Court, 200 South Washington Street,
     Alexandria, VA 22314. If no timely response has been filed opposing the relief
     requested, the court may grant the relief without holding a hearing.

            A copy of any written response must be mailed to the following persons:

                                   Thomas P. Gorman
                                   300 North Washington Street, Ste.400
                                   Alexandria, VA 22314

                                   Clerk of the Court
                                   United States Bankruptcy Court
                                   200 South Washington Street
                                   Alexandria, VA 22314

            If you or your attorney do not take steps, the court may decide that you do not
     oppose the relief sought in the motion and may enter an order granting that relief.

     Date: _July 24, 2019_____                            __/s/ Thomas P. Gorman______
                                                          Thomas P. Gorman
                                                          Chapter 13 Trustee
                                                          300 N. Washington Street, #400
                                                          Alexandria, VA 22314
                                                          (703) 836-2226
                                                          VSB 26421

                                 CERTIFICATE OF SERVICE

     I hereby certify that I have this 24th day of July, 2019, served via ECF to authorized
     users or mailed a true copy of the foregoing Motion to Dismiss, Notice of Motion and
     Notice of Hearing to the following parties.

     Patrick Roch                                 Ashvin Pandurangi
     Chapter 13 Debtor                            Attorney for Debtor
     102 Reflection Way                           Ap Law Group, PLC.
     Sterling, VA 20164                           211 Park Ave.
                                                  Falls Church, VA 22046

                                                          __/s/ Thomas P. Gorman______
                                                          Thomas P. Gorman
